      Case: 1:21-cv-03242 Document #: 1 Filed: 06/17/21 Page 1 of 4 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SARAH BRUNS,                                      )
                                                  )
                     Plaintiff,                   )      Case No.: 1:21-cv-03242
                                                  )
v.                                                )      Removed from:
                                                  )
TRANSWORLD SYSTEMS INC.,                          )      Cook County Circuit Court
                                                  )      Chancery Division
                                                  )      Case No.: 2021 CH 02143
                     Defendant.                   )

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Transworld Systems Inc. (hereinafter “TSI”), by its attorneys, respectfully

files this Notice of Removal to remove this action from the Circuit Court in Cook

County, Illinois, Chancery Division to the United States District Court for the Northern

District of Illinois. In support of this Notice of Removal, TSI states as follows:

       1.     Plaintiff, Sarah Bruns, originally commenced this action by filing a

Complaint against TSI in the Cook County Circuit Court, Chancery Division captioned

Sarah Bruns v. Transworld Systems Inc., Case No.: 2021-CH-02143, on May 3, 2021.

The complaint was served on TSI’s registered agent on May 18, 2021. A true and correct

copy of the Complaint is attached hereto as Exhibit A. No further proceedings before the

state court have occurred.
      Case: 1:21-cv-03242 Document #: 1 Filed: 06/17/21 Page 2 of 4 PageID #:2




       2.     For the reasons described below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. § 1331 because plaintiff’s Complaint alleges a cause

of action arising under the laws of the United States.

       3.     Plaintiff’s Complaint alleges that TSI violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq., due to TSI’s allegedly unlawful collection

activities concerning debts which were owed by the plaintiff.

       4.     The United States Supreme Court has affirmed that federal question

jurisdiction exists when presented with a substantial federal question. Grable & Sons

Metal Prods., Inc. v. Darue Eng. & Mfg., 545 U.S. 308 (2005). Because plaintiff seeks

relief for a cause of action arising under a federal statute, the Complaint asserts a federal

question under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k, and it is therefore removable

pursuant to 28 U.S.C. § 1441.

       5.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in

that it is being filed within thirty (30) days after service of the Complaint on Defendant

TSI. TSI was served on May 18, 2021. See Exhibit B (state court docket).

       6.     The Cook County Circuit Court, Chancery Division is located within the

federal Northern District of Illinois. Therefore, venue for purposes of removal is proper

because the United States District Court for the Northern District of Illinois embraces the

place in which the removed action was pending. 28 U.S.C. § 1441(a).




                                             2
      Case: 1:21-cv-03242 Document #: 1 Filed: 06/17/21 Page 3 of 4 PageID #:3




         7.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

caused to be served on plaintiff, through her attorneys, at the address provided in the

Complaint. Notice will also be promptly filed with the clerk of the Cook County Circuit

Court.

         8.    TSI files this Notice of Removal solely for the purpose of removing the

state court action and does not waive, and specifically reserves, all defenses.

         WHEREFORE, Defendant Transworld Systems Inc. gives notice that this action is

removed to the United States District Court for the Northern District of Illinois, and

respectfully requests that no further proceedings in this matter be had in the Cook County

Circuit Court.

Date: June 17, 2021                       Respectfully submitted,

                                          s/ Morgan I. Marcus
                                          Morgan I. Marcus
                                          Andrew E. Cunningham
                                          Sessions, Israel & Shartle, LLC
                                          141 West Jackson Boulevard, Suite 3550
                                          Chicago, Illinois 60604
                                          Telephone: (312) 578-0985
                                          E-mail: mmarcus@sessions.legal
                                                  acunningham@sessions.legal

                                          Attorneys for Defendant
                                          Transworld Systems Inc.




                                             3
      Case: 1:21-cv-03242 Document #: 1 Filed: 06/17/21 Page 4 of 4 PageID #:4




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 17, 2021, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system. A copy of this
document and all attachments are being delivered by regular mail and electronic mail to
Plaintiff’s counsel at the following address:

      Daniel A. Edelman
      Edelman, Combs, Latturner & Goodwin, LLC
      20 South Clark Street, Suite 1500
      Chicago, IL 60603
      dedelman@edcombs.com

                                        Respectfully submitted,

                                        s/ Morgan I. Marcus
                                        Morgan I. Marcus, Esq.

                                        Attorney for Defendant
                                        Transworld Systems Inc.




                                          4
